DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 as filed November 2, 2020 are pending.  

Election/Restrictions
Species Election
This application contains claims directed to the following patentably distinct species:
Species A1:  a method including obtaining a milk sample from a bovine animal (see e.g. Claims 15-24); 
Species A2:  a method including obtaining a milk sample from a non-bovine subject (or patient), see e.g. Claims 1-14; 
Species B1:  a method including a mastitis-causing microbe that is a bacterium (see e.g. Claims 11 and 21); 
Species B2:  a method including a mastitis-causing microbe that is a fungus (see e.g. Claims 12 and 22); and
Species B3:  a method including a mastitis-causing microbe that is an algae (see e.g. Claims 13 and 23).
Species A1 and A2 are independent or distinct because each is defined by a materially different design, mode of operation, function, and effect because, 
Species A1 has a materially different design including use of bovine milk samples of different and distinct compositions compared to non-bovine milk, and a materially different function of identifying and diagnosing conditions in bovine animals, which are not shared with Species A2; and 
Species A2 has a materially different design including use of non-bovine milk samples of different and distinct compositions compared to non-bovine milk, and a materially different function of identifying and diagnosing conditions in non-bovine subjects (or patients), which are not shared with Species A1.  
And Species A1 and A2 do not overlap in scope because each also has a materially different mode of operation (in the different microarrays used in each) and different effect based on the different designs and functions explained above.
In addition, Species A1 and A2 are not obvious variants of each other based on the current record.
And each of Species B1 through B3 are independent or distinct because each Species is defined by a materially different microbes (bacteria, likely of the kingdom Eubacteria; fungi of the kingdom Fungi; and algae, likely of the kingdom Protista) where each comprises a distinct kingdom of microbes.  In addition, Species B1 through B3 are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from between A1 and A2, and from among B1 through B3, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-14 are generic to Species A1 and A2; and Claims 1-10, 14-20 and 24 are generic to Species B1 through B3.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the prior art applicable to one species would not likely be applicable to another species
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

To re-iterate, if Species A1 is elected, Applicant is further required under 35 U.S.C. 121 to elect a single disclosed species, from among B1 through B3, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Thus generic Claims 1-10, 14-20 and 24, as well as claim(s) of the single species among B1 through B3, will be examined.  
And if Species A2 is elected, Applicant is further required under 35 U.S.C. 121 to elect a single disclosed species, from among B1 through B3, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Thus generic Claims 1-14, as well as claim(s) of the single species among B1 through B3, will be examined.  

Applicant is advised that an election of species not specifically disclosed may be considered new matter or may result in a notice of non-responsive amendment. 

A telephone call was made to B. Adler on August 29, 2022 to request an oral election to the above election of species requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635